In his motion for rehearing appellant complains that we erred in upholding the action of the trial court in admitting in evidence the statements of various parties who were claimed by the State to have been co-conspirators with appellant in the commission of the offense. The charge under which appellant was convicted was that of being an accomplice, and the acts and statements of his co-conspirators complained of were those which took place anterior to the commission of the offense. The rule seems well settled that acts and declarations of co-conspirators made in pursuance of the common design and prior to the commission of the offense, may always be admitted in evidence, regardless of whether same are made in the presence of the accused on trial, or not. This observation is made in addition to the statement in our original opinion that the evidence was admissible as tending to show the guilt of the principal offenders.
It is again urged that we were in error in holding correct the action of the trial court in permitting witness Wooten to testify that he was secretary of the Fort Worth Grain and Cotton Exchange in 1919, and that the defendant, Gerber, was not an employe of such exchange. It was in testimony and a part of the State's case that appellant represented himself to the injured party as secretary of the Fort Worth Exchange. It was the claim of the State that there was no such institution as the Fort Worth Exchange, but that it was the purpose of appellant to mislead the injured party into believing the former to be a bona fide officer of an exchange in the City of Fort Worth. We think the evidence of witness Wooten admissible for the purpose of showing or tending to show the falsity of the appellant's statements and representations to Norfleet, the injured party, relating to the character and employment of appellant.
There is also complaint of the fact that we held the evidence sufficient to support the verdict. We do not think it necessary to further discuss said matter as it was gone into in the original opinion. We are unable to say that the false representations made by the confederates and co-conspirators of appellant had no influence and were of no effect in inducing Norfleet to part with his money, because of the fact that *Page 41 
at some stage in the transaction Norfleet became suspicious and demanded of one of said co-conspirators the return of the $25,000 belonging to Norfleet and which he had delivered to said confederate, and that by apparent frankness and acquiescence at said time the suspicions of said Norfleet were allayed, and said confederate was permitted to keep and appropriate said money.
We have reviewed the case in the light of the motion for rehearing, but find ourselves unable to conclude that our former disposition was wrong, and said motion is therefore overruled.
Overruled.